Citation Nr: 1146476	
Decision Date: 12/20/11    Archive Date: 12/29/11

DOCKET NO.  08-09 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial compensable rating for scar residuals of a shrapnel wound of the right leg.

2.  Entitlement to an initial rating higher than 10 percent for residuals of an injury to the left index finger.

3.  Entitlement to an initial rating higher than 10 percent for epicondylitis of the left elbow.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1994 to December 1995 and July 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that this appeal originally included entitlement to service connection for left ear hearing loss.  However, this issue was granted in an October 2011 rating decision, and as such, is no longer on appeal.

In an April 2011 rating decision, the RO granted an increased initial evaluation of 10 percent for left index finger residuals, effective February 2006.  Despite the grant of this increased initial evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 10 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The issues of entitlement to service connection for a muscle injury due to retained shrapnel in the right leg and entitlement to neurological residuals (decreased sensation in toes) as secondary to service-connected right leg injury and/or service-connected plantar fasciitis with right heel spur have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2011 AMC statement.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The Board finds that the issue of entitlement to service connection for a total disability rating based on individual unemployability has not been raised as the Veteran works full time as a vehicle inspector supervisor.  See September 2009 VA examination.  As such, this issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to an initial compensable rating for scar residuals of a shrapnel wound of the right leg, entitlement to an initial rating higher than 10 percent for residuals of an injury to the left index finger, and entitlement to an initial rating higher than 10 percent for epicondylitis of the left elbow.

The Board notes that the Veteran was afforded VA examinations for his disabilities in September 2009, more than two years ago.  The Board finds a remand is necessary to afford the Veteran contemporaneous examinations.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).  

All updated VA treatment records should also be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all updated VA treatment records.

2.  Afford the Veteran a VA examination to determine the severity of his scar residuals of a shrapnel wound to the right leg.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.118, Diagnostic Codes 7801 - 7805.  The pertinent rating criteria must be provided to the examiner.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

3.  Afford the Veteran a VA examination to determine the severity of his residuals of an injury to the left index finger.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5225 and 5229 and 38 C.F.R. § 4.124a, Diagnostic Code 8515.  

The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Each nerve involved should be identified and the severity of each nerve involved should be identified as mild, moderate, or severe.

Include ranges of motion for the left index finger.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement; and

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Discuss the effects of the left index finger on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

4.  Afford the Veteran a VA examination to determine the severity of his epicondylitis of the left elbow.

All indicated tests and studies must be performed and all findings must be reported in detail.  

Ask the examiner to discuss all findings in terms of the 38 C.F.R. § 4.71a, Diagnostic Codes 5205 -5210.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should identify and completely describe all current symptomatology and address the following questions/issues:

Include ranges of motion for the left elbow.  With regard to range of motion:

a) Note any range of motion loss that is specifically attributable to pain.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement; and

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

Discuss the effects of the left elbow epicondylitis on the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file.  The rationale for any opinion offered should be provided.

5.  The Veteran is hereby notified that it is his responsibility to report for the examinations scheduled in connection with this REMAND and to cooperate in the development of his case.

6.  After all of the above actions have been completed, readjudicate the claims.  If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



